DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status:
--- Claims 21-40 are pending. Claims 1-20 were canceled.
--- Claims 21-32 and 34-40 are rejected herein.

Election/Restrictions
Applicant’s election with partial traverse of Species 22, Figs 27-30, in the reply filed on 04/01/21 is acknowledged. Applicants elected the species 22 and alleged that “Species 21, Fig. 26” is a perspective view of the assembly shown in Figs. 27-30, that “Species 23, Fig. 31” shows various examples of device features and that “Species 24, Figs. 32-34” show various examples of stand features. Applicant respectfully submits that Species 22, 23 and 24 may be properly examined without restriction”. The examiner can agree with this argument. As the results, species 22-24 (figures 26-34) can be examined as one species with claims 21-40 without transverse. 
Accordingly no claims are withdrawn from further consideration by the Examiner, 37 CFR 1.142 (b), as being drawn to a non-elected species. There being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-32, 34-36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,655,651 to Maier.
Regarding claim 21, Maier discloses an assembly, comprising:
a foldable device (12, 14) that comprises two portions and a region that defines a folding axis (16) for the two portions, wherein each of the two portions comprises a respective display surface; and

a stand (62, 72) that comprises a base (62), an upright (74)  coupled to the base, and an adjustable coupling (70,72, 76) rotatably and translatably coupled to the upright, wherein the foldable device mounts to the stand via the adjustable coupling for translation and rotation of the foldable device.

Regarding claim 22, Maier discloses the assembly as shown above in claim 1, wherein the stand comprises a track (72) and wherein the adjustable coupling is translatable via the track.



Regarding claim 24, wherein the upright comprises an opening (slot opening 72, for example) that is capable for a cable.

Regarding claim 25, wherein the foldable device comprises a coupling (76, for example) that mates with the adjustable coupling of the stand 

Regarding claim 26, wherein the coupling of the foldable device is positioned on a back side (34)of one of the two portions.

Regarding claim 27, wherein the adjustable coupling comprises a support surface (34) for a back side of another one of the two portions.


Regarding claim 28, wherein the adjustable coupling is translatable on the upright to a height from the base that is at least equal to a height of one of the two portions.

Regarding claim 29, wherein the adjustable coupling is rotatable by 90 degrees to transition the folding axis from being aligned with the upright to being orthogonal to the upright.

Regarding claim 30, wherein each of the respective display surfaces of the two portions is a separate display surface.

Regarding claim 31, Maier discloses the assembly as shown above in claim 21 and further comprising a hinge (16) that defines the folding axis.

Regarding claim 32, wherein the foldable device comprises a coupling (76) disposed on one of the two portions offset from the hinge, wherein the coupling mates with the adjustable coupling of the stand.

Regarding claim 34, wherein a back side of one of the two portions comprises a ridge (34, 36)(fig. 2).

Regarding claim 35, wherein a surface of the ridge contacts a surface of the adjustable coupling to limit at least one planar orientation of the respective display surfaces of the two portions.

Regarding claim 36, wherein the foldable device is rotatable via the adjustable coupling to a portrait orientation of the two portions and a landscape orientation of the two portions.

.

Claims 21-32, 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,720,444 to Holden.
Regarding claim 21, Maier discloses an computer assembly, comprising:
a foldable device (112, 106) that comprises two portions and a region that defines a folding axis for the two portions, wherein each of the two portions comprises a respective display surface; and

a stand (102, 202, 206, 210, 212, 214) that comprises a base (202), an upright (102)  coupled to the base, and an adjustable coupling (210) rotatably and translatably coupled to the upright, wherein the foldable device mounts to the stand via the adjustable coupling for translation and rotation of the foldable device.

Regarding claim 22, Holden discloses the assembly as shown above in claim 1, wherein the stand comprises a track (212, 206) and wherein the adjustable coupling is translatable via the track.

Regarding claim 23, wherein the adjustable coupling comprises a turntable (70, 76).



Regarding claim 25, wherein the foldable device comprises a coupling that mates with the adjustable coupling of the stand (bottom portion of 210) 

Regarding claim 26, wherein the coupling of the foldable device is positioned on a back side of one of the two portions.

Regarding claim 27, wherein the adjustable coupling comprises a support surface (212) for a back side of another one of the two portions.


Regarding claim 28, wherein the adjustable coupling is translatable on the upright to a height from the base that is at least equal to a height of one of the two portions.

Regarding claim 29, wherein the adjustable coupling is rotatable by 90 degrees to transition the folding axis from being aligned with the upright to being orthogonal to the upright.

Regarding claim 30, wherein each of the respective display surfaces of the two portions is a separate display surface.

Regarding claim 31, Holden discloses the assembly as shown above in claim 21 and further comprising a hinge that defines the folding axis.

Regarding claim 32, wherein the foldable device comprises a coupling (at bottom portion of 210) disposed on one of the two portions offset from the hinge, wherein the coupling mates with the adjustable coupling of the stand.

Regarding claim 34, wherein a back side of one of the two portions comprises a ridge (230, for example)

Regarding claim 35, wherein a surface of the ridge contacts a surface of the adjustable coupling to limit at least one planar orientation of the respective display surfaces of the two portions.

Regarding claim 36, wherein the foldable device is rotatable via the adjustable coupling to a portrait orientation of the two portions and a landscape orientation of the two portions.
Regarding claim 37, wherein the stand comprises circuitry (110).

Regarding claim 38, wherein the stand comprises one or more of a power connector, a data connector and a power and data connector (104) (Fig. 1C).



Regarding claim 40, wherein the foldable device comprises a clamshell configuration transitionable between open and closed orientations.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632